Wheeler, J.
The petitioner seeks for a summary review of the proceedings of the Democratic board of primary elections inspectors for the ninth ward of the city of Buffalo, held on the 25th day of August, 1908. It appears from the evidence before me that at this election rival tickets were in the field and 133 ballots cast in all. All the ballots east seem to have complied with the sample ballot prescribed by the custodian of primary records as to size, color, weight and texture of the paper to be used, as required by section 6 of the Primary Election Law. Twenty-six of the ballots cast, however, had printed on the face and inside of the ballots, at the bottom of the ballot and following the names of the candidates voted for, the imprint of the “ union label,” such as is ordinarily used to designate articles manufactured by or work done by union labor. The board of inspectors rejected these twenty-six ballots as *421void, refused to count them, and returned the ballots in question to the custodian of primary records, enclosed in an envelope, as directed by the Primary Election Law. The ballots were not endorsed on the back, as directed by the statute, by writing, stating the reasons for their rejection; but, in disposing of the questions involved, we shall disregard their neglect to comply with the directions of the statute, and consider simply the question whether the ballots were properly rejected.
The Primary Election Law provides in section 6 that, if the ballot does not conform to the sample ballot prescribed for use, it “ shall not be counted at any official primary election.” Section 8 of the same act provides that “ when a ballot is not void and a primary election inspector or a duly authorized watcher shall, during the canvass of the vote, declare his belief that any particular ballot has been written upon or marked in any way for the purpose of identification, the inspectors shall write on the back of such ballot: “ Objected to because marked for identification. * * * The votes upon each such ballot shall be counted by them as if not so objected to.”
It does not appear that any objection was raised by any one to the twenty-six ballots in question as marked for identification, but they appear to have been rejected and not counted as void simply and solely for the reason that they had imprinted on their face the “ union label.”
The sole question, therefore, for our determination is whether or not the presence’of this imprint renders the ballot void, for no question is raised as to the ballots in all other respects complying with the law.
Section 6 of the Primary Law directs the custodian of the primary records to prescribe “ the size, color, weight and texture of the paper to be used for the ballots.” It then declares that “ each ballot shall have printed or written upon its face the party name, the assembly district or ward number, if any, the election district number when the election district is a unit of representation, the names of the positions to be filled and the names of the persons voted for to fill such positions.”
*422It is to be noted the twenty-six ballots contained all these things, but in addition the “ union label ” imprint.
The same section declares that " ballots not conforming to the provisions of this section shall not be counted at any official primary election."
The act does not in terms forbid the printing of additional matter or emblems on the ballot. In fact, the law contemplates that additional marks may, intentionally or by accident, appear; but such marks do not vitiate a ballot unless placed on the ballot " for the purpose of identification." Matter of McDade, 43 App. Div. 314; Matter of Crowforth, 125 App. Div. 614.
Mo such claim is made in this case; and the only question is whether the presence of marks like the “ union label ” imprint renders the ballot void as one not conforming to the requirements of the provisions of section 6 of the act. The twenty-six ballots conformed as to size, color, weight and texture of the paper and had all the printed matter required by the section, but in addition the “ union label ” imprint which, so far as this proceeding is concerned, we must assume was not placed on it for any purposes of identification; for the board of inspectors in rejecting the ballots proceeded upon no such theory and do not now claim they were rejected for the reason of being “ marked for identification.”
In determining the question, therefore, whether the “union label ” imprint vitiated the ballots, we must determine that question in the light of the well settled principle of law that a statute which restricts or impairs the right of an elector in the exercise of the election franchise is to be strictly construed in favor of the elector and in such manner as to secure, if possible, the right of suffrage. Matter of Mc-Dade, 43 App. Div. 314.
The direct purpose and object of the law in directing the custodian of primary records to prescribe the size, color, weight and texture of the ballot were to preserve the secrecy of the ballot so that, when the voter presented his ballot to the inspectors, properly folded, neither they nor bystanders would know for which set of candidates the elector was voting. The mere addition of the “ union label ” imprint *423defeated none of these salutary provisions of the Election Law. Its presence violated no express provisions of the act, and to hold the ballots in dispute void would defeat the expressed wishes of a majority of the Democratic voters of the district.
We think an amendment to the statute might he properly made prohibiting the use of any emblem whatever. But the statute as it now stands does not forbid their use; and, in view of the principles of law which control cases of this kind, we reach the conclusion that the board of inspectors erred in rejecting the ballots in question and that they should reconvene and recanvass the vote accordingly.
Ordered accordingly.